Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of 1711560.1, filed in UK on 07/18/2017, 1711558.5, filed in UK on 7/18/2017, 1705911.4, filed in UK on 4/12/2017, and PCT/GB2018/050980, filed in EPO on 4/12/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 10/11/2019. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Figure 1, Figure 2 drawings are difficult to review with respect to the specification. The drawings are objected to because the Examiner may require and is requiring descriptive text labels, “Figure 1 item 102, item 103 is an unlabeled rectangular box(es) shown in the drawings [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 3, 4, 7, 8, 10, 11, 14, 15, 16, 17, 21, 23, 26, 30, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al (U.S. Patent No. 9,589,374, hereafter referred to as Gao).

In regards to Argument 1, Gao teaches a computer-aided method of segmenting regions in medical images, the method comprising: receiving input data (col. 2 lines 5-7, Gao); analysing the input data by identifying one or more regions (col. 2 lines 9-11, Gao); determining one or more characteristics for the one or more regions in the input data (col. 7 line 40 – col. 3 line 15, Gao teaches using CAD system that segments medical images by identifying candidate locations.); and generating output segmentation data in dependence upon the characteristics for the one or more regions (col. 12 line 50-67, Gao teaches segmenting image data based second DCNN detection.).

In regards to Argument 2, Gao teaches wherein analysing the input data is performed using one or more Fully Convolutional Networks (FCNs) (col. 12 line 50-67, Gao teaches using DCNN detection, which the Examiner interprets to the Fully Convolution Networks (FCN).).  

In regards to Argument 3, Gao teaches wherein the or each FCN comprises one or more convolutional layers and/or one or more hidden representations (col. 13 lines 2-40, Gao teaches using the layers for the convolution network.)  

In regards to Argument 4, Gao teaches wherein the or each FCN comprises one or more hidden representations (the Examiner finds that claim does not define what “hidden representations” are therefore, the Examiner is allowed to interprets this limitation broadly, col. 13 line 3-65, Gao teaches capturing a binary image and then location candidate locations, which can be interpreted to be hidden representations.).  

In regards to Argument 7, Gao teaches wherein the input data comprises medical image data and/or one or more Digital Imaging and Communications in Medicine (DICOM) files (col. 12 line 45-46, Gao teaches using DICOM files).  

In regards to Argument 8, Gao teaches wherein the medical image data comprises one or more mammograms, the one or more regions comprises an anatomical region, and the anatomical region comprise at least part of a human breast area (col. 12 lines 30-31, Gao).  

In regards to Argument 10, Gao teaches wherein the medical image data comprises a 4D tensor (paragraph 260, Golden).  

In regards to Argument 11, Gao teaches the 4D tensor is of size (paragraph 260, Golden).

In regards to Argument 14, Gao teaches wherein the output segmentation data comprises an overlay (col. 3 lines15-20, Gao).  

In regards to Argument 15, Gao teaches wherein the overlay comprises a segmentation outline and/or probability map showing one or more locations of the one or more regions (col. 3 lines 15-20, Gao teaches that overlay points to the contour indicators.).  

In regards to Argument 16, Gao teaches wherein voids within the segmentation outline are operable to be removed (col. 14 lines 5-32, Gao teaches removing the location of the outlines and determining if set A is empty and if it is the system moves on the second stage for segmentation.).

In regards to Argument 17, Gao teaches one or more of generating one or more probability masks for the one or more regions converting one or more of the one or more probability masks to one or more binary masks, wherein the converting is performed by thresholding the probabilities (col. 13 lines 35-47, Gao); and removing one or more parts of the one or more binary masks with reference to an assigned threshold (col. 13 lines 35-47, Gao).  

In regards to Argument 21, Gao teaches wherein the one or more binary masks are one or both of: upscaled to the original size of the input data; and/or stored in the form of a DICOM file (col. 12 lines 45-50, Gao).  

In regards to Argument 23, Gao teaches wherein the one or more binary masks comprise one or more identifications of masses and/or calcifications (col. 13 lines 40-50, Gao), and the one or more regions comprises an anatomical region and/or a lesion (col. 14 lines 5-60, Gao).  

In regards to Argument 26, Gao teaches wherein analysing the input data comprises any combination of (the Examiner interprets that “any combination of” means selecting at least two or more to make a combination): the input data comprising one or more patches (col. 15 line 36-51, Gao); analysing the input data through sliding windows; predicting a location of one or more segmented regions in each patch (col. 15 line 52- col. 16 line 25); calculating a prediction score for the or each patches; and determining an overall prediction score comprising a mean score across the one or more patches  

In regards to Argument 30, Gao teaches a system for segmenting regions in medical images (col. 2 lines 1-67, Gao teaches capturing images for analyzing medical images.), the system comprising: a memory including instructions (col. 2 lines 1-10, Gao teaches the memory); one or more processors to execute the instructions to receive input data (col. 2 lines 5-7, Gao); analyse the input data by identifying one or more regions (col. 2 lines 9-11, Gao); determine one or more characteristics for the one or more regions in the input data (col. 7 line 40 – col. 3 line 15, Gao teaches using CAD system that segments medical images by identifying candidate locations.); and generate output segmentation data in dependence upon the characteristics for the one or more regions (col. 12 line 50-67, Gao teaches segmenting image data based second DCNN detection.)

In regards to Argument 31, Gao teaches a computer program product including one or more non- transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for segmenting regions in medical col. 2 lines 1-67, Gao teaches image processing computer aided diagnosis system.) comprising: receiving input data (col. 2 lines 5-7, Gao); analysing the input data by identifying one or more regions (col. 2 lines 9-11, Gao); determining one or more characteristics for the one or more regions in the input data (col. 7 line 40 – col. 3 line 15, Gao teaches using CAD system that segments medical images by identifying candidate locations.); and generating output segmentation data in dependence upon the characteristics for the one or more regions (col. 12 line 50-67, Gao teaches segmenting image data based second DCNN detection.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 & 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gao et al (U.S. Patent No. 9,589,374, hereafter referred to as Gao) in view of Golden et al (U.S. Patent Pub. No. 2018/0218497, hereafter referred to as Golden).

Regarding Claim 5, Gao teaches neural network for segmenting medical images.
Gao does not explicitly disclose the following wherein the or each FCN comprises one or more activation layers, the one or more activation layers comprising one or more rectified linear units (ReLU) and/or exponential linear units (ELU).
Golden is in the same field of art of segmenting medical images. Further, Golden teaches wherein the or each FCN comprises one or more activation layers, the one or more activation layers comprising one or more rectified linear units (ReLU) and/or exponential linear units (ELU)  (the Examine reviewing the specification, determines that activation layer is a linear unit, which generates a probability mask or map, therefore, paragraph 43, Golden generates a probability map for each images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao by incorporating the segmentation method that is taught by Golden, to make the invention that captures images and uses the neural network for segmentation that generates a probability maps; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for systems and methods which address some or all of the above-discussed shortcomings (paragraph 27, Golden).


Regarding Claim 6, Gao teaches neural network for segmenting medical images.
Gao does not explicitly disclose wherein the or each FCN comprises one or more sigmoid activation layers and/or softmax functions for the or each region.
Golden is in the same field of art of segmenting medical images. Further, Golden teaches wherein the or each FCN comprises one or more sigmoid activation layers and/or softmax functions for the or each region (the Examine reviewing the specification, determines that activation layer is a sigmoid activation layer unit, which generates a probability mask or map, therefore, paragraph 43, Golden generates a probability map for each images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao by incorporating the segmentation method that is taught by Golden, to make the invention that captures images and uses the neural network for segmentation that generates a probability maps; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for systems and methods which address some or all of the above-discussed shortcomings (paragraph 27, Golden).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665